DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the same term or phrase is used for different elements of the claimed invention.  The specification recites “a third guide grove 6” and also recites “a third guide groove 71”. The use of the same term or phrase for different elements introduces confusion. Appropriate correction is required.
Claim Objections
Claims 6, 9 and 10 are objected to because of the following informalities:  the claims recite the same term or phrase used for different elements of the claimed invention.  The use of the same term or phrase for different elements introduces confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “the handle is clampable at any position in the positioning groove.” (Emphasis mine) The handle is clampable in a series of discrete positions in the positioning groove as disclosed in paragraph [0032] of the specification:
[0032]  Preferably, two lateral sides of the positioning groove 521 have a wave form and are symmetrical. The handle 51 includes a fixed rod 511 and a telescopic rod 512. The fixed rod 511 is fixedly connected to the connecting rod 32. An end of the telescopic rod 512 is movably connected to the fixed rod 511 to perform telescopic movement. The telescopic rod 512 includes a first and second shaft sections I, II with different shaft diameters. The shaft diameter of the first shaft section I is less than a minimum distance between the two lateral sides of the positioning groove 521. The shaft diameter of the second shaft section II is greater than the minimum distance between the two lateral sides of the positioning groove 521 and is less than a maximum distance between the two lateral sides of the positioning groove 521. When the connecting rod 32 needs to be swung, the handle 51 is pulled to pull the first shaft section I of the telescopic rod 512 of the handle 51 into the positioning groove 521. The handle 51 is swung to make the first shaft section I move in the positioning groove 521. When the lifting support 2 moves to a desired position, the telescopic rod 512 is pulled again to enable the second shaft section II to be clamped into and fixed between the waves of the positioning groove 521. In this way, the lifting support 2 is positioned at the current position.

The portion of Claim 4 in question is interpreted as if amended to recite: “the handle is clampable ata plurality of positions in the positioning groove.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babin (US 2,114,697).
Regarding Claims 1, 2 and 7, Babin discloses a liftable baking net structure for an oven, comprising: an inner housing (10), having a vertical first guide groove (24) opened in a side wall of the inner housing; a lifting support (12) mounted inside the inner housing; and a connecting rod mechanism (28, 29) mounted outside the inner housing, wherein the connecting rod mechanism is connected to the lifting support via a connecting member (see 25; disclosed as element 23 in the specification) passing through the first guide groove, and the connecting rod mechanism drives the lifting support to move vertically along the first guide groove in the housing (see at least Fig. 1); wherein the connecting rod mechanism comprises a fixed member (29) and a connecting rod (28), an end of the connecting rod is connected to the fixed member (29), and the connecting rod swings up and down around the end; and a second guide groove .

    PNG
    media_image1.png
    792
    994
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Babin in view of Nance (US 3,679,274).
Regarding Claims 9-10, Babin discloses further comprising a baking tray support (14).
Babin does not disclose wherein a third guide grooves are respectively opened in two sides of the baking tray support, the lifting support comprises a guiderail bar disposed facing a front end surface of the inner housing, a limiting post is disposed on the guiderail bar, and the baking tray support is movably connected to the guiderail bar via a fit between the third guide 
Nance teaches a baking tray support (8), wherein a third guide grooves (44, 46) are respectively opened in two sides of the baking tray support, a support comprises a guiderail bar (16) disposed facing a front end surface of the inner housing (6), a limiting post (38) is disposed on the guiderail bar, and the baking tray support (8) is movably connected to the guiderail bar (16) via a fit between the third guide groove (44, 46) and the limiting post (38); wherein a clamp head (42) is disposed at an upper portion of the limiting post (38), the clamp head has a width greater than that of the third guide groove (46), a wide hole (44) is provided in a front end of the third guide groove, and the wide hole (44) has a width greater than that of the clamp head (42).

    PNG
    media_image2.png
    613
    1125
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Babin wherein a third guide grooves are respectively opened in two sides of the baking tray support, the lifting support comprises a guiderail bar disposed facing a front end surface of the inner housing, a limiting post is disposed on the guiderail bar, and the baking tray support is movably connected to the guiderail bar via a fit between the third guide groove and the limiting post; wherein a clamp head is disposed at an upper portion of the limiting post, the clamp head has a width greater than that of the third guide groove, a wide hole is provided in a front end of the third guide groove, and the wide hole has a width greater than that of the clamp head as taught and/or suggested by Nance, since such a modification would provide a slidable baking tray support in order to facilitate extending the baking tray support to a more accessible position for a user thus enhancing or improving the ease of use of the liftable baking net structure for an oven.  
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably 

    PNG
    media_image3.png
    573
    1141
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    562
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    476
    800
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799